

EXHIBIT 10.23
AWARD TERMS OF
STOCK APPRECIATION RIGHTS GRANTED UNDER THE CHEMOURS EQUITY AND INCENTIVE PLAN
FOR GRANTEES LOCATED OUTSIDE THE U.S.
Introduction
You have been granted stock appreciation rights (SARs) under The Chemours
Company Equity and Incentive Plan (“Plan”), [CONVERSION AWARDS: in substitution
of certain of your outstanding awards under the E. I. du Pont de Nemours and
Company Equity and Incentive Plan], subject to the following Award Terms. This
grant is also subject to the terms of the Plan itself, which is hereby
incorporated by reference. However, to the extent that an Award Term conflicts
with the Plan, the Plan shall govern. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in these Award Terms,
including any appendices to these Award Terms (hereinafter, collectively
referred to as the “Agreement”). A copy of the Plan, and other Plan-related
materials, such as the Plan prospectus, are available at: www.benefits.ml.com.
Grant Award Acceptance
You must expressly accept the terms and conditions of your Award as set forth in
this Agreement. To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.
 
IF YOU DO NOT ACCEPT YOUR AWARD IN THE MANNER INSTRUCTED BY THE COMPANY, YOUR
AWARD WILL BE SUBJECT TO CANCELLATION.
Date of Grant
[ ]
Exercise Price
[ ]
Expiration Date
SARs will expire no later than [ ] or two years after the date of your death if
earlier. However, the SAR may expire sooner. Please refer to “Termination of
Employment” below.
Vesting Schedule
[ ]
Termination of Employment
 


1
sf-3560402

--------------------------------------------------------------------------------



Under 55/10 Rule
If you terminate employment after attainment of age 55 with at least 10 years of
service and either (i) you are an active employee [CONVERSION AWARDS: for six
months following the Date of Grant] or (ii) you have been notified by the
Company or, if different, your employer (the “Employer”), that your employment
with the Company or Employer will terminate because of either lack of work or
divestiture to an entity less than 50% owned by Chemours, the SARs will be
exercisable through the Expiration Date set forth above. After that date, any
unexercised SARs will expire. Any unvested SARs as of the date of termination
will continue to vest in accordance with the Vesting Schedule set forth above.
Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that would likely result in the favorable treatment applicable to
the SARs pursuant to this section being deemed unlawful and/or discriminatory,
then the Company will not apply the favorable treatment at the time of your
termination of employment, and the SARs will be treated as set forth in the
other sections of this Agreement, as applicable.
Due to Lack of Work, Divestiture to Entity Less Than 50% Owned by Chemours, or
Disability
The SARs will be exercisable through the date that is one year after the date of
your termination of employment, or, if earlier, the Expiration Date set forth
above. After that date, any unexercised SARs will expire. Any unvested SARs as
of the date of termination will continue to vest in accordance with the Vesting
Schedule set forth above.
Due to Death
The SARs will be exercisable through the date that is two years after the date
of your termination of employment or, if earlier, the Expiration Date set forth
above. After that date, any unexercised SARs will expire. Any unvested SARs as
of the date of termination will be automatically vested.
Due to Any Other Reason (such as voluntary termination)
SARs must be exercised by the date on which you terminate employment.
Restricted Conduct
If you engage in any of the restricted conduct described in subparagraphs (i)
through (iv) below for any reason, in addition to all remedies in law and/or
equity available to the Company, you shall forfeit all SARs (whether or not
vested) and shall immediately pay to the Company, with respect to previously
exercised SARs, an amount equal to the cash amount received, without regard to
any Tax-Related Items (as defined below) that may have been deducted from such
amount. For purposes of subparagraphs (i) through (v) below, “Company” shall
mean The Chemours Company and/or any of its Subsidiaries or Affiliates that have
employed you or retained your services.


2
sf-3560402

--------------------------------------------------------------------------------



 
(i)    Non-Disclosure of Confidential Information. During the course of your
employment with the Company and thereafter, you shall not use or disclose,
except on behalf of the Company and pursuant to the Company’s directions, any
Company “Confidential Information” (i.e., information concerning the Company and
/ or its business that is not generally known outside the Company, which
includes, but is not limited to, (a) trade secrets; (b) intellectual property,
including but not limited to inventions, invention disclosures and patent
applications; (c) information regarding the Company’s present and/or future
products, developments, processes and systems, budgets, proposals, marketing
plans, financial data and projections, suppliers, vendors, inventions, formulas,
data bases, know how, ideas, developments, experiments, improvements, computer
programs, software, technology, blue prints, specifications and compilations of
information; (d) information about employees and employee relations, including
but not limited to training manuals and procedures, recruitment method and
procedures, recruitment and distribution techniques, business plans and
projections, employment contracts and employee handbooks; (e) information on
customers or potential customers, including but not limited to customers’ names,
sales records, prices, particularities, preferences and manner of doing
business, and other terms of sales and Company cost information; and (f)
information received in confidence by the Company from third parties.
Information regarding products, services or technological innovations in
development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.); and/or
 
(ii)    Solicitation of Employees. During your employment and for a period of
one year following the termination of your employment for any reason, you shall
not recruit, solicit or induce, or cause, allow, permit or aid others to
recruit, solicit or induce, any employee, agent or consultant of the Company to
terminate his/her employment or association with the Company; and/or
 
(iii)    Solicitation of Customers. During your employment and for a period of
one year following the termination of your employment for any reason, you shall
not directly or indirectly, on behalf of yourself or any other person, company
or entity, call on, contact, service or solicit competing business from
customers or prospective customers of Company if, within the two years prior to
the termination of your employment, you had or made contact with the customer,
or received or had access to Confidential Information about the customer; and/or
 
(iv)    Non-Competition. During your employment and for a period of one year
following the termination of your employment for any reason, you shall not,
directly or indirectly, in any capacity, (a) compete or engage in a business
similar to that of Company, (b) compete or engage in a business similar to that
which the Company has plans to engage, or has engaged in during the two years
prior to your termination, if, within this two-year period, you received or had
access to Confidential Information regarding the proposed plans or the business
in which Company engaged; or (c) take any action to invest in (other than a
non-controlling ownership of securities issued by publicly held corporations),
own, manage, operate, control, participate in, be employed or engaged by or be
connected in any manner with any partnership, corporation or other business or
entity engaging in a business similar to Company.


3
sf-3560402

--------------------------------------------------------------------------------



 
(v)    Geographic Scope. You acknowledge that due to the broad scope of
Company’s customer base, the following geographic scope for subsections (iii) -
(iv) of this Restricted Conduct section is necessary. Your non-competition and
non-solicitation obligations under this Agreement shall include: (a) any
territory in which you performed your duties for the Company; (b) any territory
in which Company has customers about which you received or had access to
Confidential Information during your employment; (c) any territory in which you
solicited customers; or (d) any territory in which Company plans to expand its
market share about which you received or had access to Confidential Information
during your employment with Company.
Recoupment Policy
This Award shall be subject to the Company’s Incentive Compensation Clawback
Policy (as it may be amended from time to time), the terms of which are
incorporated herein by reference.
Repayment/Forfeiture
Any benefits you may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with the requirements of the U.S.
Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Stock is traded, as may be in effect
from time to time.
Exercise/Payment
Requests to exercise SARs will be valued using that day’s average of the high
and low price for Stock as determined on the NYSE-Composite Transactions Tape.
This price will be used to determine the gross payment from the exercise
transaction. If the exercise day is not a day the NYSE is open, the transaction
will be valued at the average price on the next trading day the exchange is
open. Proceeds of the exercise will be paid to you by your local payroll.
 
Calculation of the gross payment will be done in U.S. dollars and then
translated into local currency by your local payroll. Translation shall be done
using the exchange rate quoted in The Wall Street Journal on the exercise day,
or, if no rate is quoted, an appropriate published equivalent will be used. If
the exercise day is not a business day, the exchange rate quoted for the next
business day will be used.
Non-transferability
You may not transfer these SARs, except by will or laws of descent and
distribution. The SARs are exercisable during your lifetime only by you or your
guardian or legal representative.
Withholding
You acknowledge that the Company and/or the Employer (1) make no representations
or undertakings regarding the treatment of any income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Plan and legally applicable to you (“Tax-Related Items”) in
connection with any aspect of the SARs, including, but not limited to, the
grant, vesting or exercise of the SARs; and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the SARs to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


4
sf-3560402

--------------------------------------------------------------------------------



 
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the cash payable pursuant to this Award; or (ii)
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer.
 
Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to settle
the SARs, if you fail to comply with your obligations in connection with the
Tax-Related Items.
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.
Appendix
Notwithstanding any provisions in these Award Terms, the SARs shall be subject
to the additional terms and conditions set forth in any appendix to these Award
Terms (the “Appendix”). The Appendix constitutes part of these Award Terms.
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan and on the SARs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.




5
sf-3560402

--------------------------------------------------------------------------------



APPENDIX
ADDITIONAL TERMS AND CONDITIONS
This Appendix includes special terms and conditions that govern the SARs granted
to you. These terms and conditions are in addition to, or, if so indicated, in
place of, the terms and conditions set forth in the Award Terms. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Award Terms or the Plan.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other SAR materials by and among, as applicable, the
Employer, the Company and its Subsidiaries or Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all SARs
or any other entitlement awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
 
You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Subsidiaries and Affiliates, the
Employer and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consent
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you SARs
or other awards or administer or maintain such awards (i.e., the award would be
null and void). Therefore, you understand that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


6
sf-3560402

--------------------------------------------------------------------------------



Nature of Grant
By participating in the Plan, you acknowledge, understand and agree that:


7
sf-3560402

--------------------------------------------------------------------------------



 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan; (b) the grant of the SARs is
voluntary and occasional and does not create any contractual or other right to
receive future grants, or benefits in lieu of SARs, even if SARs have been
granted in the past; (c) all decisions with respect to future grants of SARs, if
any, will be at the sole discretion of the Company; (d) you are voluntarily
participating in the Plan; (e) the SARs are not intended to replace any pension
rights or compensation; (f) unless otherwise agreed with the Company, the SARs
and the income and value of same are not granted as consideration for, or in
connection with, any service you may provide as a director of a Subsidiary or
Affiliate; (g) the SARs and the income and value of same are not part of normal
or expected compensation for any purpose including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments; (h) the future value of the cash payment
is unknown, indeterminable and cannot be predicted with certainty; (i) no claim
or entitlement to compensation or damages shall arise from forfeiture of the
SARs resulting from the termination of your employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and in
consideration of the grant of the SARs to which you are otherwise not entitled,
you irrevocably agree never to institute any such claim against the Company, any
of its Subsidiaries or Affiliates or the Employer, waive your ability, if any,
to bring any such claim, and release the Company, its Subsidiaries and
Affiliates and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; (j) for purposes of the SARs,
your employment or service relationship will be considered terminated as of the
date you are no longer actively providing services to the Company or one of its
Subsidiaries or Affiliates (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in this Agreement or determined
by the Company, (1) your right to vest in the SARs under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
your period of service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); and (2) the period (if any) during which you may exercise the SARs
after such termination of your employment will commence on the date you cease to
actively provide services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where you are employed or the terms of
your employment agreement, if any; the Committee shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the SAR grant (including whether you may still be considered to be
providing services while on an approved leave of absence); (k) unless otherwise
provided in the Plan or by the Company in its discretion, the SARs and the
benefits evidenced by this Agreement do not create any entitlement to have the
SARs or any such benefits transferred to, or assumed by, another company nor to
be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and (l) neither the Company,
the Employer nor any Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the SARs or of any amount due to you pursuant to the
exercise of the SARs.


8
sf-3560402

--------------------------------------------------------------------------------



No Advice
Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan. You
are hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.
Venue
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the SARs or this Agreement, shall be brought and heard exclusively
in the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.
Language
If you have received this Agreement or any other document related to this
Agreement translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Insider Trading/
Market Abuse Laws
You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or exercise SARs under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s insider trading policy. You acknowledge that it is your responsibility
to comply with any applicable restrictions, and you are advised to speak to your
personal advisor on this matter.




9
sf-3560402